                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )          No. TE41 8130568-73
                                                   )
MICHAEL GLASS,                                     )
                                                   )
                       Defendant.                  )



               ORDER OF DETENTION PENDING FURTHER PROCEEDINGS


               The above-named defendant appeared in custody before the undersigned on

October 6, 2020 for an initial appearance on petty offense violations. United States Attorney

LaToyia Carpenter was present for the government and Federal Defender Nakesha Jackson was

present on behalf of the defendant. The government moved for detention pursuant to 18 U.S.C.

§ 3142(e).

                Counsel for the defendant announced that the defendant would waive the

detention hearing, while reserving the right to move for a detention hearing at a later date. The

defendant executed the appropriate Waiver of Detention Hearing.

               Accordingly, the defendant is committed to the custody of the Attorney General

or his/her designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation with

defense counsel. On order of a court of the United States or on request of an attorney for the




     Case 3:20-po-00041-DCP Document 6 Filed 10/06/20 Page 1 of 2 PageID #: 7
government, the person in charge of the corrections facility shall deliver the defendant to the

United States Marshal for the purpose of an appearance in connection with a court proceeding.



               IT IS SO ORDERED.




                                              s/Debra C. Poplin
                                              UNITED STATES MAGISTRATE JUDGE




  Case 3:20-po-00041-DCP Document 6 Filed 10/06/20 Page 2 of 2 PageID #: 8
